DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 were pending and were examined in the previous office action. Claims 1-17 were canceled and new claims 18-33 were added. Claims 18-33 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Affidavits/Declarations
Applicant’s declaration under 37 CFR 1.132 filed 1/21/2022 is acknowledged and has been considered.

Response to Arguments
35 USC 112:
Claims 1-17 are all canceled and replaced by new claims 18-33, which do not have the same issues that were previously rejected under § 112(b) as being indefinite. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-17 (pg. 7 of remarks fled 1/21/2022) have been fully considered and they are persuasive. Claims 1-17 are canceled. The current claims have overcome the previous rejection for the reasons discussed in the reasons for allowance below. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-17 (pgs. 8-10 of remarks) have been fully considered and they are persuasive. Claims 1-17 are canceled, and new claims 18-33 are novel and nonobvious over the prior art as discussed in the reasons for allowance below.

Allowable Subject Matter
Claims 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112: The previous 35 USC § 112(b) issues are obviated as claims 1-17 were canceled and new claims 18-33 added. The issues discussed in the previous rejections no longer apply to the current claims 18-33. 
35 USC § 101: Claims 18-33 filed 1/21/2022 have overcome the previous § 101 rejection. In particular, the claims recite a series of steps that are directed to an application including an improved searching algorithm for modeling and outputting freight routes by reciting an application executing on a computer device and a rating engine used for checking said origin pick-up zip code against origin terminals to confirm which terminal is closest through mileage distance; electronically querying, by the application executing on the computer device, a tariff database of each freight carrier selected to obtain individual leg segments between terminals; modeling routes by combining said rating engine selections and said leg segments; comparing, by the application executing on the computer device, tariff rates to the selected destination to determine the closest original terminal to said pick-up zip code; calculating, by the application executing on the computer device, the freight total cost from the closest terminal to the selected destination; calculating, by the application executing on the computer device, the pick-up cost between a pick-up carrier and the original terminal; combining the pick-up cost with the freight total cost and the destination delivery cost; incorporating a profit rate; displaying available rates and pick-up costs in real time, and providing said displaying route data in graph format. See the Affidavit filed 1/21/2022 (pgs. 2-8) declaring that the manner in which the claimed invention models and outputs routes amounts to an improvement over conventional route modeling applications and addresses a problem pertinent to the technology. Therefore the § 101 rejection is overcome. 
35 USC § 103: With respect to the previous prior art rejections, the previously applied “Marrale” reference (which is the parent to this application) no longer qualifies as prior art, and the remaining prior art is insufficient to render claims 18-33 obvious to one of ordinary skill in the art. Therefore, claims 18-33 are novel and nonobvious over the prior art known to the examiner for the following reasons: 
WO 2002003221 A2 to Erlank et al. (Erlank) is the most pertinent prior art and foreign reference, which teaches A process for selecting multiple freight carriers to provide an international shipping service (Erlank: Abstract, Pg. 5 para 2) including steps for entering, on a computer device, a selected destination for freight (Erlank: Pg. 6, para 1), a quantity of freight to be shipped (Erlank: Pg. 6, para 3), and dimensions of the freight (Erlank: Pg. 6 para 3); calculating a number of packages that can fit in a shipping container using size/weight (Erlank: Pg. 15, para 2); obtaining a listing of rates to the destination from a tariff database (Erlank: Pg. 16 para 2) and comparing the rates to determined a suggested route from an origin terminal to minimize costs (Erlank: Pg. 16 para 2); calculating a freight total cost from the original terminal to the destination (Erlank: Pg. 16 para 2 and Pgs. 19-20) and a cost between a pickup cost between the original point to the point of export (Erlank: Pg. 17 see “Country of Origin”); combining the pickup cost with the freight total cost and destination delivery cost (Pgs. 17, and 19-20); displaying available rates and pickup costs (Erlank: Pg. 16 paras 2-3); receiving a customer acceptance of the available rate/a quote (Erlank: Pg. 21 paragraph (f)); forwarding the customer selection to a freight forwarder who engages the carrier to negotiate further and invoicing the customer (Erlank: Pg. 20 and Pg. 21 para (f)). 
US 6219653 B1 to O’Neill et al. (O’Neill) teaches comparing the size of a current freight order to a total capacity of a carrier transport, i.e. determining that the freight order fits the carrier transport (O’Neill: see at least Fig. 13F and Col. 25 lines 6-45). US 7343300 B2 to Podgurny et al. (Podgurny) teaches selecting a pick-up zip code for the freight (Podgurny: Col. 16, lines 37-41 showing entering zip for origin). US 20050060244 A1 to Goolkasian et al. (Gool) teaches several cost factors, one of which includes a profit rate (Gool: ¶ 0040 showing the freight forwarding company's cost plus a 10% surcharge). 
US 20170061376 A1 to Wagner et al. (Wagner) teaches checking whether the shipment is within a carrier’s weight limit and if not, flagging that carrier and not considering rates from that carrier for the shipment (Wagner: ¶ 0029-0030). Wagner also teaches searching for shipping rates and rules from a plurality of carriers (Wagner: ¶ 0016) by referencing a stored database (Wagner: ¶ 0027-0028) and retrieved rates/rules from the carriers via API (Wagner: ¶ 0023-0024; also ¶ 0027-0028 as above and ¶ 0040), wherein the rates may pertain to trucking rates for shipments (Wagner: ¶ 0004, ¶ 0016). US 20140052593 A1 to Pool et al. (Pool) teaches displaying costs in a customer selected currency (Pool: ¶ 0049-0050, ¶ 0050; also see ¶ 0038).
However, no combination of the references above would have rendered obvious as a whole, the features of independent claim 18 for “said rating engine checking said origin pick-up zip code against origin terminals to confirm which terminal is closest through mileage distance; electronically querying, by the application executing on the computer device, a tariff database of each freight carrier selected to obtain individual leg segments between terminals; modeling routes by combining said rating engine selections and said leg segments; comparing, by the application executing on the computer device, tariff rates to the selected destination to determine the closest original terminal to said pick-up zip code; calculating, by the application executing on the computer device, the freight total cost from the closest terminal to the selected destination.” For example, while Erlank describes an international shipment having multiple legs, Erlank (and the other references) does not identify the closest terminal, query a database from each freight carrier to determine rates, select specific leg segments between terminals, and then model routes by combining the selected rating engine selections and leg segments. 
NPL Reference U to “Liu” (newly cited, see current PTO-892) teaches a process for choosing the best possible shipping alternative among a set of transportation modes with the consideration of value of time (Abstract) using a model for freight intermodal transport mode choice while taking into account time value and costs (Liu: Pgs. 180-183). Other references that were previously cited but do not cure the deficiencies above include: US 20020095308 A1 to Pragelas et al. (Pragelas) which teaches that paper versions of bills of lading may be provided to a vehicle operator at the origin (Pragelas: ¶ 0054) and US 20160321609 A1 to Dube et al. (Dube) which teaches sending booking notification information to each of the carriers involved in the international shipment via EDI or email (Dube: ¶ 0075; ¶ 0096), US 20140180958 A1 (which teaches a lowest cost route for a multiple leg shipment plan), US 20050091089 A1 (which teaches a common carrier system for international shipments involving a plurality of carriers), US 8560461 B1 (which teaches filtering shipments that exceeds a certain size/weight for exception processing), and US 20130179362 A1 (which discusses APIs for retrieving carrier rates). 
Therefore, independent claim 18 and the respective dependent claims 19-33 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628